


Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (“Agreement”) is made and entered into as of
June 17, 2013 (“Effective Date”), by and between Ascent Solar Technologies,
Inc., a Delaware corporation (“Company”), and Seng Wei Seow (“Purchaser”).
Recitals
A.    The parties desire that, upon the terms and subject to the conditions
herein, Purchaser will purchase $6,000,000.00 in shares of convertible,
redeemable Series A Preferred Stock, convertible into shares of Common Stock
together with Warrants to purchase Common Stock at an exercise price of $0.90
per share of Common Stock; and
B.    The offer and sale of the Securities provided for herein are being made
pursuant to exemption from registration under Section 4(2) of the Act as a
transaction by an issuer not involving any public offering, and as a private
placement of restricted securities pursuant to Rule 506 of Regulation D or
Regulation S promulgated under the Act.
Agreement
In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Purchaser agree as follows:
I.
Definitions. In addition to the terms defined elsewhere in this Agreement and
the Transaction Documents, capitalized terms that are not otherwise defined
herein have the meanings set forth in the Glossary of Defined Terms attached
hereto as Exhibit 1.



II.
Purchase and Sale.



A.Purchase Amount. Subject to the terms and conditions herein and the
satisfaction of the conditions to Closing set forth below, Company hereby sells
to Purchaser for the aggregate sum of $6,000,000.00 (“Purchase Amount”), and
Purchaser hereby purchases from Company, 750,000 shares of Series A Preferred
Stock (“Preferred Shares”) of Company, at a price of $8.00 per Preferred Share.
As additional consideration for Purchaser's obligations under this Agreement,
Company shall issue to Purchaser at each Closing, a Warrant exercisable for such
number of Warrant Shares equal to thirty-five percent (35%) of the number of
shares of Common Stock issuable upon conversion of the Preferred Shares that
Purchaser purchases at such Closing.


B.Deliveries. The following documents will be fully executed and delivered on or
before the First Closing:


1.This Agreement;
2.Certificate of Designations, in the form attached hereto as Exhibit 2, as
filed with and accepted by the Secretary of State of the State of Delaware;
3.Transfer Agent Instructions, in the form attached hereto as Exhibit 3;
4.Officer's Certificate, in the form attached hereto as Exhibit 4;
5.Secretary's Certificate, in the form attached hereto as Exhibit 5; and




--------------------------------------------------------------------------------




6.A legal opinion from Company's counsel, in a form reasonably satisfactory to
Purchaser.


C.Conditions. Notwithstanding any other provision, as a condition precedent to
each Closing (defined below), all of the following conditions must be satisfied:


1.All documents, instruments and other writings required to be delivered by
Company to Purchaser pursuant to any provision of this Agreement or in order to
implement and effect the transactions contemplated herein have been fully
executed and delivered, including without limitation those enumerated in Section
II.B above;


2.The Common Stock is listed for and currently trading on the Trading Market,
Company is in compliance with all requirements to maintain listing on the
Trading Market, and there is no notice of any suspension or delisting with
respect to the trading of the shares of Common Stock on such Trading Market
(other than with respect to such notices and matters as have been publicly
disclosed by the Company prior to the date of this Agreement);


3.The representations and warranties of Company set forth in this Agreement are
true and correct in all material respects as if made on such date;


4.No material breach or default has occurred under any Transaction Document or
any other agreement with Purchaser;


5.Company has the number of duly authorized shares of Common Stock reserved for
issuance as required pursuant to the terms of this Agreement; and


6.There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, nor is
there any pending or threatened proceeding or investigation which may have the
effect of prohibiting or adversely affecting any of the transactions
contemplated by this Agreement; no statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits the transactions contemplated by this Agreement, and no actions, suits
or proceedings will be in progress, pending or, to Company's knowledge
threatened, by any person other than Purchaser or any Affiliate of Purchaser,
that seek to enjoin or prohibit the transactions contemplated by this Agreement.


D.Additional Condition. Notwithstanding any other provision, as a condition
precedent to each Closing (other than the First Closing), the following
condition must also be satisfied: a Registration Statement, covering at least
twice the number of shares reasonably necessary for conversion of all Preferred
Shares issuable pursuant to this Agreement and reasonably necessary for the
issuance of all Warrant Shares issuable pursuant to the Warrant(s), is current
and effective.


E.Closings. Subject to the conditions and limitations set forth in this
Agreement:


(1)at each Closing, Purchaser will purchase and make payment for the Preferred
Shares by payment to Company in cash by wire transfer of immediately available
funds to an account designated by Company. At each Closing, Company will deliver
a




--------------------------------------------------------------------------------




stock certificate representing the Preferred Shares and a Warrant to Purchaser
against payment therefor;
(2)at the first Closing, Purchaser will purchase 125,000 Preferred Shares and
will receive a Warrant to purchase 437,500 Warrant Shares for the Purchase
Amount of $1,000,000 (the “First Closing”). The First Closing will take place on
the third (3rd) Business Day following the date when all conditions set forth in
Section II.C above have been fully satisfied;


(3)at the second Closing, Purchaser will purchase 375,000 Preferred Shares and
will receive a Warrant to purchase 1,312,500 Warrant Shares for the Purchase
Amount of $3,000,000 (the “Second Closing”). The Second Closing will take place
immediately when the condition set forth in Section II.D above has been fully
satisfied;


(4)at the third Closing, Purchaser will purchase 250,000 Preferred Shares and
will receive a Warrant to purchase 875,000 Warrant Shares for the Purchase
Amount of $2,000,000 (the “Third Closing”, and together with the First Closing
and Second Closing, each a “Closing”). The Third Closing will take place within
thirty (30) days after the condition set forth in Section II.D above has been
fully satisfied.


III.Representations and Warranties.


A.Representations Regarding Transaction. Except as set forth in any current or
future Public Reports, Company hereby represents and warrants to, and as
applicable covenants with, Purchaser as of each Closing:
1.Organization and Qualification. Company and each Subsidiary is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, as
applicable, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. Neither Company
nor any Subsidiary is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of Company and each Subsidiary is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in a Material Adverse Effect
and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.


2.Authorization; Enforcement. Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company other than
the filing of the Certificate of Designations. Each of the Transaction Documents
has been, or upon delivery will be, duly executed by Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except (a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general




--------------------------------------------------------------------------------




application affecting enforcement of creditors' rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law. Neither Company nor any Subsidiary
is in violation of any of the provisions of its respective certificate or
articles of incorporation, by-laws or other organizational or charter documents.


3.No Conflicts. The execution, delivery and performance of the Transaction
Documents by Company, the issuance and sale of the Securities and the
consummation by Company of the other transactions contemplated thereby do not
and will not conflict with or violate any provision of Company's or any
Subsidiary's certificate or articles of incorporation, bylaws or other
organizational or charter documents, (b) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which Company or any Subsidiary is a party or by which any property or asset of
Company or any Subsidiary is bound or affected, (c) conflict with or result in a
violation of any material law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of Company or a Subsidiary
is bound or affected, or (d) conflict with or violate the terms of any material
agreement by which Company or any Subsidiary is bound or to which any property
or asset of Company or any Subsidiary is bound or affected; except in the case
of each of clauses (b), (c) and (d), such as could not have or reasonably be
expected to result in a Material Adverse Effect.


4.Litigation. There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of Company, threatened against or
affecting Company, any Subsidiary or any of their respective properties before
or by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an
“Action”), which could adversely affect or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by Company or any Subsidiary
under the Exchange Act or the Act.


5.Filings, Consents and Approvals. Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than the filing of the Certificate of Designations and required federal
and state securities filings and such filings and approvals as are required to
be made or obtained under the applicable Trading Market rules in connection with
the transactions contemplated hereby, each of which has been, or if not yet
required to be filed will be, timely filed.


6.Issuance of Securities. The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens. Company has reserved and will continue to reserve from its duly
authorized capital stock sufficient shares of its Preferred Shares and Common
Stock for issuance pursuant to the Transaction Documents.




--------------------------------------------------------------------------------






7.Disclosure; Non-Public Information. Company will widely publicly disclose all
material terms of this Agreement and the transactions contemplated hereby in
accordance with Regulation FD no later than 8:30 am on the Trading Day following
the Effective Date. Notwithstanding any other provision, except with respect to
information that must be, and only to the extent that it actually is, timely
publicly disclosed by Company pursuant to the foregoing sentence, neither
Company nor any other Person acting on its behalf has provided Purchaser or its
representatives, agents or attorneys with any information that constitutes or
might constitute material, non-public information, including without limitation
this Agreement and the Exhibits hereto. There is no adverse material information
regarding Company that has not been publicly disclosed prior to the Effective
Date. Company understands and confirms that Purchaser will rely on the foregoing
representations and covenants in effecting transactions in securities of
Company. All disclosure provided to Purchaser regarding Company, its business
and the transactions contemplated hereby furnished by or on behalf of Company
with respect to the representations and warranties made herein are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.


8.No Integrated Offering. Neither Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares and Warrants to
be integrated with prior offerings by Company that cause a violation of the Act
or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of the Trading Market.


9.Financial Condition. Based on the financial condition of Company and its
projected capital requirements, effective as of the Effective Date, the Company
will require additional capital to carry on its business for the current fiscal
year as now conducted and as proposed to be conducted. Company does not intend
to incur debts beyond its ability to pay such debts as they mature, taking into
account the timing and amounts of cash to be payable on or in respect of its
debt. The Public Reports set forth as of the dates thereof all outstanding
secured and unsecured Indebtedness of Company or any Subsidiary, or for which
Company or any Subsidiary has commitments, and any default with respect to any
Indebtedness.


10.Section 5 Compliance. No representation or warranty or other statement made
by Company in the Transaction Documents contains any untrue statement or omits
to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.


11.Investment Company. Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.






--------------------------------------------------------------------------------




B.Representations Regarding Company. Except as set forth in any current or
future Public Reports, if any, Company hereby represents and warrants to, and as
applicable covenants with, Purchaser as of the First Closing:


1.Capitalization. The capitalization of Company is as described in Company's
most recently filed Public Report and Company has not issued any material
amounts of capital stock since such filing. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents which
has not been waived or satisfied. Except as a result of the purchase and sale of
the Securities, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or securities convertible into or exercisable for shares of Common
Stock. The issuance and sale of the Securities will not obligate Company to
issue shares of Common Stock or other securities to any Person, other than
Purchaser, and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange, or reset price under such securities.
All of the outstanding shares of capital stock of Company are validly issued,
fully paid and nonassessable, have been issued in material compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of Company or others is required for the issuance and
sale of the Securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to Company's capital stock to which
Company is a party or, to the knowledge of Company, between or among any of
Company's stockholders.


2.Subsidiaries. All of the direct and indirect subsidiaries of Company (if any)
are set forth in the Public Reports. Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary, and all of
such directly or indirectly owned capital stock or other equity interests are
owned free and clear of any Liens. All the issued and outstanding shares of
capital stock of each Subsidiary are duly authorized, validly issued, fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.


3.Public Reports; Financial Statements. Company has filed all required Public
Reports for the one year preceding the Effective Date. As of their respective
dates or as subsequently amended, the Public Reports complied in all material
respects with the requirements of the Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the Public Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements of Company
included in the Public Reports, as amended, comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of Company and its consolidated subsidiaries as of and for the dates




--------------------------------------------------------------------------------




thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.


4.Material Changes. Except as specifically disclosed in the Public Reports, (a)
there has been no event, occurrence or development that has had, or that could
reasonably be expected to result in, a Material Adverse Effect, (b)    Company
has not incurred any liabilities (contingent or otherwise) other than (i) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice, and (ii) liabilities not required to be reflected
in Company's financial statements pursuant to GAAP or required to be disclosed
in filings made with the Commission, (c) Company has not altered its method of
accounting, (d) Company has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (e)
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company equity incentive plans. Company
does not have pending before the Commission any request for confidential
treatment of information.


5.Litigation. There is no Action pending or, to the knowledge of Company,
threatened which could reasonably be expected to result in a Material Adverse
Effect. Neither Company nor any Subsidiary, nor to the knowledge of Company any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
Company, there is not pending or contemplated, any investigation by the
Commission involving Company or any current or former director or officer of
Company.


6.Labor Relations. No material labor dispute exists or, to the knowledge of
Company, is imminent with respect to any of the employees of Company, which
could reasonably be expected to result in a Material Adverse Effect.


7.Compliance. Neither Company nor any Subsidiary (a) is in material default
under or in material violation of(and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Company or any Subsidiary under), nor has Company or any Subsidiary received
notice of a claim that it is in material default under or that it is in material
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could not have
a Material Adverse Effect.


8.Regulatory Permits. Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Public Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.






--------------------------------------------------------------------------------




9.Title to Assets. Company and each Subsidiary have good and marketable title in
fee simple to all real property owned by them that is material to the business
of Company and each Subsidiary and good and marketable title in all personal
property owned by them that is material to the business of Company and each
Subsidiary, in each case free and clear of all Liens, except for Liens that do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by Company and each
Subsidiary and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under valid, subsisting and enforceable leases of which Company and each
Subsidiary are in compliance.


10.Patents and Trademarks. Company and each Subsidiary have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the Public Reports and which the failure to so have could have a
Material Adverse Effect (collectively, “Intellectual Property Rights”). Neither
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of Company or each Subsidiary.


11.Insurance. Company and each Subsidiary are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which Company and each Subsidiary
are engaged, including but not limited to directors and officers insurance
coverage at least equal to the Purchase Amount. To Company's knowledge, such
insurance contracts and policies are accurate and complete in all material
respects. Neither Company nor any Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.


12.Transactions With Affiliates and Employees. Except as set forth in the Public
Reports, none of the officers or directors of Company and, to the knowledge of
Company, none of the employees of Company is presently a party to any
transaction with Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Company and (iii) for other employee benefits, including stock option
agreements under any equity incentive plan of Company.


13.Sarbanes-Oxley; Internal Accounting Controls. Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Closing. Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of Company's




--------------------------------------------------------------------------------




disclosure controls and procedures based on their evaluations as of the
evaluation date. Since such date, there have been no significant changes in
Company's internal accounting controls or its disclosure controls and procedures
or, to Company's knowledge, in other factors that could materially affect
Company's internal accounting controls or its disclosure controls and
procedures.


14.Certain Fees. No brokerage or finder's fees or commissions are or will be
payable by Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. Notwithstanding any other
provision, Purchaser will have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this section that may be due in connection with the transactions
contemplated by this Agreement or the other Transaction Documents.


15.Registration Rights. Except as set forth in the corresponding section of the
Public Reports and the Transaction Documents, no Person has any right to cause
Company to effect the registration under the Act of any securities of Company.


16.Listing and Maintenance Requirements. The Common Stock is registered pursuant
to Section 12 of the Exchange Act, and Company has taken no action designed to,
or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has Company received
any notification that the Commission is contemplating terminating such
registration. Except as disclosed in the Public Reports, Company has not, in the
12 months preceding the Effective Date, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. Company is, and has no reason to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements.


17.Application of Takeover Protections. Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti takeover provision under
Company's Certificate of Incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to
Purchaser as a result of Purchaser and Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation Company's issuance of the Securities and Purchaser's ownership of the
Securities.


18.Tax Status. Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes). Company has not executed a waiver with respect to the statute
of limitations relating to the assessment or collection of any foreign, federal,
statue or local tax. None of Company's tax returns is presently being audited by
any taxing authority.


19.Foreign Corrupt Practices. Neither Company, nor to the knowledge of Company,
any agent or other person acting on behalf of Company, has (a) directly or
indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or




--------------------------------------------------------------------------------




domestic government officials or employees or to any foreign or domestic
political parties or campaigns from corporate funds, (c) failed to disclose
fully any contribution made by Company, or made by any person acting on its
behalf of which Company is aware, which is in violation of law, or (d) violated
in any material respect any provision of the Foreign Corrupt Practices Act of
1977, as amended.


20.Accountants. Company's accountants are set forth in the Public Reports and
such accountants are an independent registered public accounting firm as
required by the Act.


21.No Disagreements with Accountants or Lawyers. There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.


22.Acknowledgments Regarding Purchaser. Company's decision to enter into this
Agreement has been based solely on the independent evaluation of Company and its
representatives, and Company acknowledges and agrees that:


a.Purchaser is acting solely in the capacity of arm's length purchaser with
respect to this Agreement and the transactions contemplated hereby;
b.Purchaser does not make or has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section III.C below; and
c.Purchaser is not acting as a legal, financial, accounting or tax advisor to
Company, or fiduciary of Company, or in any similar capacity, with respect to
this Agreement and the transactions contemplated hereby. Any statement made by
Purchaser or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is not advice or a
recommendation, and is merely incidental to Purchaser's purchase of the
Securities.


C.Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants as of each Closing as follows:


1.Organization; Authority. Purchaser is an individual with full right, power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
company or similar action on the part of Purchaser. Each Transaction Document,
to which he is a party has been, or will be, duly executed by Purchaser, and
when delivered by Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of Purchaser, enforceable against him
in accordance with its terms, except (a) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies, and (c) insofar as
indemnification and contribution provisions may be limited by applicable law.


2.Purchaser Status. At the time Purchaser was offered the Securities, he was,
and at the Effective Date he is an “accredited investor” as defined in Rule
501(a) under the Act. If Purchaser is not a “U.S. Person” as defined by
Regulation S of the Act, such Purchaser: (i) represents that he is not acquiring
the Securities for the account or benefit of a U.S. Person; (ii)




--------------------------------------------------------------------------------




represents he was not in the United States at the time the offer to purchase the
Securities was received; and (iii) acknowledges that the Securities are
“restricted securities” within the meaning of the Act and will be issued to the
Purchaser in accordance with Regulation S of the Act. Purchaser and Company
agree that Company will refuse to register any transfer of the Securities, not
made in accordance with the provisions of Regulation S of the Act, pursuant to
registration under the Act, pursuant to an available exemption from
registration, or pursuant to this Agreement. If Purchaser is not a United States
person (as defined by Section 7701(a)(30) of the U.S. Internal Revenue Code),
Purchaser hereby represents that he has satisfied himself as to the full
observance of the laws of his jurisdiction in connection with any invitation to
acquire the Securities or any use of this Agreement, including (aa) the legal
requirements within his jurisdiction for the purchase of the Securities, (bb)
any foreign exchange restrictions applicable to such purchase, (cc) any
governmental or other consents that may need to be obtained, and (dd) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Securities. Purchaser represents
that Purchaser's payment for and continued beneficial ownership of the
Securities will not violate any applicable securities or other laws of
Purchaser's jurisdiction.


3.Experience of Purchaser. Purchaser, either alone or together with his
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.


4.Ownership. Purchaser is acquiring the Securities as principal for its own
account. Purchaser is acquiring the Securities hereunder in the ordinary course
of its business.


5.No Short Sales. Purchaser (a) does not hold any short position in, and (b) has
not engaged in any Short Sales of, the Common Stock prior to the Effective Date.


6.Sufficiency of Funds. Purchaser has, and will have at each Closing, sufficient
cash on hand to consummate the transactions contemplated by this Agreement.


IV. Securities Provisions.


A.Purchaser Due Diligence. Purchaser will have the right and opportunity to
conduct customary due diligence with respect to any Registration Statement or
Prospectus in which the name of Purchaser or any Affiliate of Purchaser appears.


B.Furnishing of Information. As long as Purchaser owns any Securities, Company
covenants to timely file, or obtain extensions in respect thereof and file
within the applicable grace period, all reports required to be filed by Company
after the Effective Date pursuant to the Exchange Act. As long as Purchaser owns
any Securities, if Company is not required to file reports pursuant to such
laws, it will prepare and furnish to Purchaser and make publicly available in
accordance with Rule 144(c) such information as is required for Purchaser to
sell the Securities under Rule 144. Company further covenants that it will take
such further action as any holder of Securities may reasonably request, all to
the extent required from time to time to enable such Person to sell such
Securities without registration under the Act within the limitation of the
exemptions provided by Rule 144.




--------------------------------------------------------------------------------






C.Integration. Company will not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security, as defined in Section 2 of the
Act, that would be integrated with the offer or sale of the Securities in a
manner that would be integrated with the offer or sale of the Securities to
Purchaser for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.


D.Disclosure and Publicity. Company will notify Purchaser prior to issuing any
current report, press release, public statement or communication with respect to
the transactions contemplated hereby.


E.Shareholders Rights Plan. No claim will be made or enforced by Company or, to
the knowledge of Company, any other Person that Purchaser is an “Acquiring
Person” under any shareholders rights plan or similar plan or arrangement in
effect or hereafter adopted by Company, or that Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
Company and Purchaser. Company will conduct its business in a manner so that it
will not become subject to the Investment Company Act of 1940, as amended.


F.No Non-Public Information. Company covenants and agrees that neither it nor
any other Person acting on its behalf will, provide Purchaser or its agents or
counsel with any information that Company believes or reasonably should believe
constitutes material non-public information. On and after the Effective Date,
neither Purchaser nor any Affiliate of Purchaser will have any duty of trust or
confidence that is owed directly, indirectly, or derivatively, to Company or the
stockholders of Company, or to any other Person who is the source of material
non-public information regarding Company. Company understands and confirms that
Purchaser will be relying on the foregoing in effecting transactions in
securities of Company, including without limitation sales of the Securities.


G.Indemnification of Purchaser.


1.Obligation to Indemnify. Subject to the provisions of this Section IV.G,
Company will indemnify and hold Purchaser, its Affiliates, and each of his
agents and attorneys, and any person who controls Purchaser within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act (collectively,
“Purchaser Parties” and each a “Purchaser Party”), harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, reasonable
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys' fees and costs of investigation (collectively,
“Losses”) that any Purchaser Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by Company in this Agreement or in the other Transaction
Documents, (b) any action instituted against any Purchaser Party, or any of them
or their respective Affiliates, by any stockholder of Company who is not an
Affiliate of a Purchaser Party, with respect to any of the transactions
contemplated by the Transaction Documents, unless such action is based upon a
breach of Purchaser's representations, warranties or covenants under the
Transaction Documents or any agreements or understandings Purchaser may have
with any such stockholder or any violations by Purchaser of state or federal
securities laws or any conduct by Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance, (c) any




--------------------------------------------------------------------------------




untrue statement or alleged untrue statement of a material fact contained in a
Registration Statement, or in a Registration Statement as amended by any
post-effective amendment thereof by Company, or arising out of or based upon any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, (d) any
untrue statement or alleged untrue statement of a material fact included in any
Prospectus, or any amendments or supplements to any Prospectus, in any free
writing prospectus, in any “issuer information” as defined in Rule 433 under the
Act, of Company, or in any Prospectus together with any combination of one or
more of the free writing prospectuses, if any, or arising out of or based upon
any omission or alleged omission to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; or (e) any Purchaser Party becoming involved in any
capacity in any proceeding by or against any Person who is a stockholder of
Company, except as a result of sales, pledges, margin sales and similar
transactions by Purchaser to or with any current stockholder, solely as a result
of Purchaser's acquisition of the Securities under this Agreement; provided,
however, that Company shall not be obligated to indemnify any Purchaser Party
for any Losses finally adjudicated to be caused solely by a false statement of
material fact contained within written information provided by such Purchaser
Party expressly for the purpose of including it in the applicable Registration
Statement.


2.Procedure for Indemnification. If any action will be brought against a
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Purchaser Parties will have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel will be at the expense of Purchaser Parties except to
the extent that (a) the employment thereof has been specifically authorized by
Company in writing, (b) Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (c) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the position of Company
and the position of Purchaser Parties such that it would be inappropriate for
one counsel to represent Company and Purchaser Parties. Company will not be
liable to Purchaser Parties under this Agreement (i) for any settlement by a
Purchaser Party effected without Company's prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Purchaser's breach of any of the representations, warranties, covenants or
agreements made by Purchaser in this Agreement or in the other Transaction
Documents.


H.Reservation of Shares. Company shall maintain a reserve from its duly
authorized Common Stock for issuance pursuant to the Transaction Documents
authorized shares of Common Stock in an amount sufficient to immediately issue
all shares of Common Stock potentially issuable upon any conversion of the
Preferred Shares or exercise of the Warrant(s), as the case may be.


I.Activity Restrictions. For so long as Purchaser or any of its Affiliates holds
any Securities, neither Purchaser nor any Affiliate will: (i) vote any shares of
Common Stock owned or controlled by it, solicit any proxies, or seek to advise
or influence any Person with respect to any voting securities of Company; (ii)
engage or participate in any actions, plans or proposals which relate to or
would result in (a) acquiring additional securities of Company, alone or
together with any other Person, which would result in beneficially owning or
controlling more than 19.99% of




--------------------------------------------------------------------------------




the total outstanding Common Stock or other voting securities of Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of Company or any of its subsidiaries,
(d) any change in the present board of directors or management of Company,
including any plans or proposals to change the number or term of directors or to
fill any existing vacancies on the board, (e) any material change in the present
capitalization or dividend policy of Company, (f) any other material change in
Company's business or corporate structure, including but not limited to, if
Company is a registered closed-end investment company, any plans or proposals to
make any changes in its investment policy for which a vote is required by
Section 13 of the Investment Company Act of 1940, (g) changes in Company's
charter, bylaws or instruments corresponding thereto or other actions which may
impede the acquisition of control of Company by any Person, (h) causing a class
of securities of Company to be delisted from a national securities exchange or
to cease to be authorized to be quoted in an inter-dealer quotation system of a
registered national securities association, (i) a class of equity securities of
Company becoming eligible for termination of registration pursuant to Section
12(g)(4) of the Act, or (j) any action, intention, plan or arrangement similar
to any of those enumerated above; or (iii) request Company or its directors,
officers, employees, agents or representatives to amend or waive any provision
of this section.


J.No Shorting. Purchaser will not engage in or effect, directly or indirectly,
any Short Sale within one year of the Effective Date.


K.Stockholder Vote. As soon as reasonably practicable following the initial
Closing, Company will use its commercially reasonable efforts to hold a meeting
of its stockholders to consider approval of the issuance of shares of Common
Stock to the Purchaser in connection with the Preferred Shares and the Warrants
to the extent that such issuances would require stockholder approval under the
applicable listing rules of the Nasdaq Stock Market.


V.
General Provisions.



A.Notice. Unless a different time of day or method of delivery is set forth in
the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder will be in writing and
will be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are those set below, or such other address as may be
designated in writing hereafter, in the same manner, by such Person.




--------------------------------------------------------------------------------




If to Purchaser:


Seng Wei Seow
17 Jalan Haji Salam
Singapore 468784
If to Company:


Ascent Solar Technologies, Inc.
12300 Grant Street
Thornton, CO 80241
United States  
Fax: +1 720-872-5077
Attention:  Chief Executive Officer
With copy to (which shall not constitute notice):


Christopher H. Cunningham
K&L Gates LLP
925 Fourth Ave., Ste. 2900
Seattle, WA 98104
United States
Fax: +1 206-370-6040
With copy to (which shall not constitute notice):


James H. Carroll
Faegre Baker Daniels LLP
1470 Walnut St.
Boulder, CO 80302
United States
Fax: +1 303-447- 7800



B.Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by Company
and Purchaser or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement will be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.


C.Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. Company may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Purchaser, which consent will not be unreasonably
withheld. Purchaser may assign any or all of its rights under this Agreement (a)
to any Affiliate, or (b) to any Person to whom Purchaser assigns or transfers
any Securities, provided such transferee agrees to be bound by the provisions
hereof with respect to the transferred Securities and Purchaser remains
primarily responsible for the performance of its obligations under this
Agreement.


D.No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section IV.G.


E.Fees and Expenses. Company will pay the reasonable fees and costs of
Purchaser's counsel incurred in connection with this Agreement, the other
Transaction Documents, and the transactions contemplated hereby and thereby, not
to exceed $50,000. Except as otherwise provided in this Agreement, each party
will pay the fees and expenses of its own advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of the
Transaction Documents. Company acknowledges and agrees that Purchaser's counsel
solely represents Purchaser, and does not represent Company or its interests in
connection with the Transaction Documents or the transactions contemplated
thereby. Company will pay all stamp and other taxes and duties levied in
connection with the sale of the Securities, if any.




--------------------------------------------------------------------------------




F.Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.


G.Replacement of Certificates. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, Company will issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Company of such loss, theft
or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances will
also pay any reasonable third-party costs associated with the issuance of such
replacement certificates.


H.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware. All actions and proceedings
arising out of or relating to this Agreement shall be heard and determined
exclusively in any Delaware state or federal court, in each case sitting in City
of Wilmington, New Castle County. The parties hereto hereby (a) submit to the
exclusive jurisdiction of any Delaware state or federal court, in each case
sitting in City of Wilmington, New Castle County, for the purpose of any Action
arising out of or relating to this Agreement brought by any party hereto and (b)
irrevocably waive, and agree not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper or that this
Agreement or the Transactions may not be enforced in or by any of the
above-named courts.


I.Remedies. In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of Purchaser and Company
will be entitled to specific performance under the Transaction Documents, and
injunctive relief to prevent any actual or threatened breach under the
Transaction Documents, to the full extent permitted under federal and state
securities laws.


J.Payment Set Aside. To the extent that Company makes a payment or payments to
Purchaser pursuant to any Transaction Document or Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to Company, a
trustee, receiver or any other person under any law, including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action, then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied will be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


K.Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and will not be deemed to limit or affect any of the
provisions hereof.


L.Time of the Essence. Time is of the essence with respect to all provisions of
this Agreement that specify a time for performance.




--------------------------------------------------------------------------------






M.Survival. The representations and warranties contained herein will survive
each Closing and the delivery of the Shares and Warrants until all Preferred
Shares issued to Purchaser or any Affiliate have been converted or redeemed.


N.Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. All currency references in this Agreement and any
Transaction Document refer to U.S. dollars.


O.Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together will be considered one and the same agreement and will
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by portable document
format, facsimile or electronic transmission, such signature will create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such signature page were an
original thereof.


P.Entire Agreement. This Agreement, including the Exhibits hereto, which are
hereby incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, attorney or agent has
relied upon any collateral contract, agreement, assurance, promise,
understanding or representation not expressly set forth hereinabove. The parties
hereby expressly waive all rights and remedies, at law and in equity, directly
or indirectly arising out of or relating to, or which may arise as a result of,
any Person's reliance on any such assurance.


[Signature page follows]




























--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the Effective Date.
Company:


ASCENT SOLAR TECHNOLOGIES, INC.


By:    /s/ Gary Gatchell    
Name:    Gary Gatchell
Title:    Chief Financial Officer and Secretary








Purchaser:


/s/ SEOW Seng Wei    
SEOW Seng Wei




























































--------------------------------------------------------------------------------








Exhibit 1
Glossary of Defined Terms
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
“Action” has the meaning set forth in Section III.A.4.
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.
“Agreement” means this Securities Purchase Agreement.
“Bloomberg” means Bloomberg Financial Markets, or its successor performing
similar functions.
“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit 2.
“Closing” has the meaning set forth in Section II.D.
“Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m. Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Shares” includes the Shares of Common Stock issuable upon conversion of
the Preferred Shares.
“Common Stock” means the common stock, par value $0.0001 per share, of Company
and any replacement or substitute thereof, or any share capital into which such
Common Stock will have been changed or any share capital resulting from a
reclassification of such Common Stock.
“Company” has the meaning set forth in the first paragraph of the Agreement.
“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.




--------------------------------------------------------------------------------




“DWAC Shares” means all Shares or other shares of Common Stock issued or
issuable to Purchaser or any Affiliate, successor or assign of Purchaser
pursuant to any of the Transaction Documents, all of which will be (a) issued in
electronic form, (b) freely tradable and without restriction on resale, and (c)
timely credited by Company to the specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function, in accordance with irrevocable instructions issued to and
countersigned by the Transfer Agent, in the form attached hereto as Exhibit 3.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.
“Effective Date” has the meaning set forth in the first paragraph of the
Agreement.
“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company's balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP.
“Intellectual Property Rights” has the meaning set forth in Section III.B.10.
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, or (b) the
results of operations, assets, business, or financial condition of Company and
the Subsidiaries, taken as a whole, which is not disclosed in the Public Reports
prior to the Effective Date, or (c) a Company's ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.
“Material Permits” has the meaning set forth in Section III.B.8.
“Officer's Closing Certificate” means a certificate executed by an authorized
officer of Company, in the form attached as Exhibit 4.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.
“Preferred Shares” means shares of Series A Preferred Stock, par value $0.0001
per share, of Company provided for in the Certificate of Designations, to be
issued to Purchaser pursuant to this Agreement.
“Prospectus” means the final prospectus filed for the Registration Statement.




--------------------------------------------------------------------------------




“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Act that is filed with the Commission and delivered by the
Company to each Purchaser at the Closing
“Public Reports” includes all reports required to be filed by Company under the
Act or the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the Effective Date and thereafter.
“Purchase Amount” has the meaning set forth in Section II.A.1.
“Purchaser” has the meaning set forth in the first paragraph of the Agreement.
“Registration Statement” means a valid, current and effective shelf Registration
Statement on Form S-3 or Form S-1, registering for sale the Shares and Warrant
Shares, and except where the context otherwise requires, means the Registration
Statement, including the prospectus therein, amendments and supplements to such
Registration Statement or prospectus, including pre-and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement, and any
information contained or incorporated by reference in a prospectus filed with
the Commission in connection with the Registration Statement, to the extent such
information is deemed under the Act to be part of any registration statement.
“Secretary's Certificate” means a certificate, the form of which is attached as
Exhibit 5, signed by the secretary of Company.
“Securities” means the Preferred Shares, the Common Shares, the Warrant and/or
the Warrant Shares.
“Shares” include the Preferred Shares and the Common Shares.
“Short Sale” means a “short sale” as defined in Rule 200 of Regulation SHO of
the Exchange Act.
“Subsidiary” means any Person Company owns or controls, or in which Company,
directly or indirectly, owns a majority of the capital stock or similar interest
that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
“Trading Market” means the OTC Markets, NASDAQ Stock Market, NYSE Amex, or the
New York Stock Exchange, whichever is at the time the principal trading exchange
or market for the Common Stock.
“Transaction Documents” means this Agreement, the Warrant, the other agreements,
certificates and documents referenced herein or the form of which is attached
hereto, and the exhibits, schedules and appendices hereto and thereto.
“Transfer Agent” means the Company's current transfer agent, or any successor
transfer agent for the Common Stock.
“Warrant” means a warrant, in the form attached hereto as Exhibit 6.




--------------------------------------------------------------------------------




“Warrant Shares” means the shares of Common Stock issuable upon exercise of a
Warrant.






















































--------------------------------------------------------------------------------




Exhibit 2
Form of Certificate of Designations
ASCENT SOLAR TECHNOLOGIES, INC.
CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES A PREFERRED STOCK
Ascent Solar Technologies, Inc., a Delaware corporation (the “Corporation”),
does hereby certify that:
1.    The Corporation is authorized to issue 25,000,000 shares of preferred
stock, of which none are currently issued and outstanding.
2.    The following resolutions were duly adopted by the Board of Directors at a
special meeting of the Board of Directors held on June 17, 2013 and in
accordance with the Corporation's Certificate of Incorporation and with the
provisions of Section 151 of the Delaware General Corporation Law, which
resolutions remain in full force and effect on the date hereof:
WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 25,000,000
shares, $0.0001 par value per share (the “Preferred Stock”), issuable from time
to time in one or more series;
WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any Series and the
designation thereof, of any of them;
WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid and as set forth in this Certificate of
Designations of Preferences, Rights and Limitations of Series A Preferred Stock,
to designate the rights, preferences, restrictions and other matters relating to
the Series A Preferred Stock, which will consist of up to 750,000 shares of the
Preferred Stock which the Corporation has the authority to issue, as follows:
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:
VI.
Terms of Preferred Stock.



A.Designation, Amount and Par Value. The series of Preferred Stock will be
designated as the Corporation's Series A Preferred Stock (the “Series A
Preferred Stock”) and the number of shares so designated will be 750,000, which
will not be subject to increase without any consent of the holders of the Series
A Preferred Stock (each a “Holder” and collectively, the “Holders”) that may be
required by applicable law. Each share of Series A Preferred Stock will have a
par value of $0.0001 per share.




--------------------------------------------------------------------------------




B.Ranking and Voting.


1.Ranking. The Series A Preferred Stock will, with respect to dividend rights
and rights upon liquidation, winding-up or dissolution, rank: (a) senior with
respect to dividends and pari passu in right of liquidation with the
Corporation's common stock, par value $0.0001 per share (“Common Stock”); and
(b) junior to all existing and future indebtedness of the Corporation.


2.Voting. Except as required by applicable law or as set forth herein, the
holders of shares of Series A Preferred Stock will have no right to vote on any
matters, questions or proceedings of this Corporation including, without
limitation, the election of directors.


C.Dividends. Commencing on the date of the issuance of any such shares of Series
A Preferred Stock (each respectively an “Issuance Date”), Holders of Series A
Preferred Stock will be entitled to accrue cumulative dividends on each
outstanding share of Series A Preferred Stock from the respective Issuance Date
(“Dividends”), at a rate equal to 8.0% simple interest per annum of the Original
Issue Price, subject to adjustment as provided herein (the “Dividend Rate”).
Accrued Dividends will be payable when, as and if declared by the Board of
Directors in its sole discretion. Any calculation of the amount of such
Dividends payable pursuant to the provisions of this Section I.C. will be made
based on a 365-day year, compounded annually.


1.Dividends and any Make-Whole Amount are payable at the Corporation's election,
(a) in cash, or (b) in free trading shares of Common Stock registered pursuant
to a current and effective registration statement on file with the U.S.
Securities & Exchange Commission, valued at 90.0% of the following: the VWAP of
the Common Stock for the Equity Conditions Measuring Period, not to exceed the
Closing Price on any Trading Day during the Equity Conditions Measuring Period.


2.So long as any shares of Series A Preferred Stock are outstanding, no
dividends or other distributions will be paid, declared or set apart with
respect to any Common Stock, unless the amount of any accumulated dividends are
first paid to the holders of Series A Preferred Stock. The Common Stock will not
be redeemed while the Series A Preferred Stock is outstanding.


3.As of any date upon which a Dividend is declared by the Board of Directors,
the Dividend Rate applicable to such Dividend shall adjust upward by an amount
equal to the Credit Spread Adjustment for each amount equal to the Adjustment
Factor, if any, that the Measuring Metric falls below the Triggering Level;
provided, however, that in no event shall the Dividend Rate exceed the Maximum
Rate. Furthermore, the Dividend Rate shall adjust downward by an amount equal to
the Credit Spread Adjustment for each amount equal to the Adjustment Factor, if
any, that the Measuring Metric rises above the Triggering Level.


D.Protective Provisions.


1.So long as any shares of Series A Preferred Stock are outstanding, the
Corporation will not, without the affirmative approval of the Holders of a
majority of the shares of the Series A Preferred Stock then outstanding (voting
as a class), (i) alter or change adversely the powers, preferences or rights
given to the Series A Preferred Stock or alter or amend this Certificate of
Designations, (ii) authorize or create any class of stock ranking as to
distribution of dividends senior to the Series A Preferred Stock, (iii) amend
its certificate of incorporation or other charter documents in breach of any of




--------------------------------------------------------------------------------




the provisions hereof, (iv) increase the authorized number of shares of Series A
Preferred Stock, or (v) enter into any agreement with respect to the foregoing.


2.A “Deemed Liquidation Event” will mean: (a) a merger or consolidation in which
the Corporation is a constituent party or a subsidiary of the Corporation is a
constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (b) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole, or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.


3.The Corporation will not have the power to effect a Deemed Liquidation Event
referred to in Section I.D.2 unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation will be allocated among the holders of
capital stock of the Corporation in accordance with Section I.E.


E.Liquidation


1.    Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, pari passu with any distribution
or payment made to the holders of Common Stock by reason of their ownership
thereof, the Holders of Series A Preferred Stock will be entitled to be paid out
of the assets of the Corporation available for distribution to its stockholders
an amount with respect to each share of Series A Preferred Stock equal to
(without duplication): (a) the Original Issue Price, plus (b) any accrued but
unpaid Dividends thereon. If, upon any liquidation, dissolution or winding up of
the Corporation, whether voluntary or involuntary, the amounts payable with
respect to the shares of Series A Preferred Stock are not paid in full, the
holders of shares of Series A Preferred Stock will share equally and ratably
with the holders of shares of Common Stock in any distribution of assets of the
Corporation in proportion to the liquidation preference and an amount equal to
all accumulated and unpaid Dividends, if any, to which each such holder is
entitled.
2.    If, upon any liquidation, dissolution or winding up of the Corporation,
the assets of the Corporation will be insufficient to make payment in full to
all Holders, then such assets will be distributed among the Holders at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled.
F.Redemption.


1.Redemption by the Corporation . The Corporation will have the right, at the
Corporation's option, to redeem all or a portion of the shares of Series A
Preferred Stock at any




--------------------------------------------------------------------------------




time or times after the Issuance Date of such Series A Preferred Stock, at a
price per share (the “Redemption Price”) equal to the sum of the following
(without duplication): (a) the Original Issue Price, plus (b) any accrued but
unpaid Dividends (subject to Section I.C.1 above), plus (c) the Make-Whole
Amount (if any, and subject to Section I.C.1 above).


2.Mechanics of Redemption. If the Corporation elects to redeem any of the
Holders' Series A Preferred Stock then outstanding, it will deliver written
notice thereof via facsimile and overnight courier (“Notice of Redemption at
Option of Corporation”) to each Holder, which Notice of Redemption at Option of
Corporation will indicate (a) the number of shares of Series A Preferred Stock
that the Corporation is electing to redeem and (b) the applicable Redemption
Price.


3.Payment of Redemption Price. Upon receipt by any Holder of a Notice of
Redemption at Option of Corporation, such Holder will promptly submit to the
Corporation such Holder's Series A Preferred Stock certificates. Upon receipt of
such Holder's Series A Preferred Stock certificates, the Corporation will pay
the Redemption Price to such Holder in cash.


G.Conversion.


1.Mechanics of Conversion.


a.Subject to the terms and conditions hereof, one or more of the Series A
Preferred Stock may be converted into shares of Common Stock, at any time or
times after the Issuance Date, at the option of Holder or the Corporation, by
(i) if at the option of Holder, delivery of a written notice to the Corporation
(the “Holder Conversion Notice”), of the Holder's election to convert the Series
A Preferred Stock, or (ii) if at the option of the Corporation, if both the
Equity Conditions and the conditions set forth in Section G.3. below are met,
delivery of a written notice to Holder (the “Corporation Conversion Notice” and,
with the Holder Conversion Notice, each a “Conversion Notice”), of the
Corporation's election to convert the Series A Preferred Stock. On the same
Trading Day on which the Corporation has received the Holder Conversion Notice
or issued the Corporation Conversion Notice (as the case may be) by 11:59 a.m.
Eastern time, or the following Trading Day if received after such time or on a
non-Trading Day, the Corporation shall transmit by facsimile or electronic mail
an acknowledgment of confirmation of receipt of the Holder Conversion Notice or
issuance of the Corporation Conversion Notice to the Holder and the
Corporation's transfer agent (the “Transfer Agent”) and shall authorize the
credit by the Transfer Agent of such aggregate number of Conversion Shares to
which the Holder is entitled pursuant to such Conversion Notice to Holder's or
its designee's balance account with The Depository Trust Corporation (DTC) Fast
Automated Securities Transfer (FAST) Program, through its Deposit/Withdrawal at
Custodian (DWAC) system, time being of the essence.


b.No fractional shares of Common Stock are to be issued upon conversion of
Series A Preferred Stock, but rather the Corporation shall issue to Holder scrip
or warrants in registered form (certificated or uncertificated) which shall
entitle Holder to receive a full share upon the surrender of such scrip or
warrants aggregating a full share.


c.The Holder shall not be required to deliver the original certificates for the
Series A Preferred Stock in order to effect a conversion hereunder.






--------------------------------------------------------------------------------




d.The Corporation shall pay any and all taxes which may be payable with respect
to the issuance and delivery of Conversion Shares to Holder.


e.Upon any conversion of the Series A Preferred Stock (and subject to the
provisions of Section I.C.1 above), the Corporation will pay to Holder an amount
per share equal to (without duplication): (i) the Make-Whole Amount (if any),
plus (ii) any accrued but unpaid Dividends.


2.Holder Conversion. In the event of a conversion of any Series A Preferred
Stock pursuant to a Holder Conversion Notice, the Corporation shall issue to the
Holder of such Series A Preferred Stock a number of Conversion Shares equal to
(a) the Original Issue Price multiplied by (b) the number of such Series A
Preferred Stock subject to the Holder Conversion Notice divided by (c) the
Conversion Price with respect to such Series A Preferred Stock.


3.Corporation Conversion. In the event that the Closing Price of the Common
Stock exceeds 200% of the Conversion Price with respect to a Series A Preferred
Stock for any 20 consecutive Trading Days, upon a conversion of any Series A
Preferred Stock pursuant to a Corporation Conversion Notice, the Corporation
shall issue to the Holder of such Series A Preferred Stock a number of
Conversion Shares equal to (a) the Original Issue Price multiplied by (b) the
number of such Series A Preferred Stock subject to the Corporation Conversion
Notice divided by (c) the Conversion Price with respect to such Series A
Preferred Stock.


4.Stock Splits. If the Corporation at any time on or after the Issuance Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price, Adjustment Factor, and Triggering Level
in effect immediately prior to such subdivision will be proportionately adjusted
and the number of Conversion Shares will be proportionately increased. If the
Corporation at any time on or after such Issuance Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Conversion Price,
Adjustment Factor, and Triggering Level in effect immediately prior to such
combination will be proportionately adjusted and the number of Conversion Shares
will be proportionately decreased. Any adjustment under this Section 4 shall
become effective at the close of business on the date the subdivision or
combination becomes effective.


5.Rights. In addition to any adjustments pursuant to Section I.G.4, if at any
time the Corporation grants, issues or sells any options, convertible securities
or rights to purchase stock, warrants, securities or other property pro rata to
the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then Holder will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights which Holder could have
acquired if Holder had held the number of shares of Common Stock acquirable upon
conversion of all Preferred Stock held by Holder immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.


6.Definitions. For purposes of this Section I, the following terms shall have
the following meanings:
a.“Adjustment Factor” means $0.05 per share of Common Stock.






--------------------------------------------------------------------------------




b.“Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).


c.“Conversion Price” means a price per share of Common Stock equal to $0.80 per
share of Common Stock, subject to adjustment as otherwise provided herein.


d.“Conversion Shares” means shares of Common Stock issuable upon conversion of
Series A Preferred Stock.


e. “Credit Spread Adjustment” means 75 basis points.


f.“Equity Conditions” means (i) on each day during the period beginning 30
Trading Days prior to the applicable date of determination and ending 30 Trading
Days after the applicable date of determination (the “Equity Conditions
Measuring Period”), the Common Stock is designated for quotation on the Trading
Market and shall not have been suspended from trading on such exchange or market
nor shall delisting or suspension by such exchange or market been threatened or
pending either (A) in writing by such exchange or market or (B) by falling below
the then effective minimum listing maintenance requirements of such exchange or
market; (ii) during the Equity Conditions Measuring Period, the Corporation
shall have delivered Conversion Shares upon all conversions or redemptions of
the Series A Preferred Stock in accordance with their terms to the Holder on a
timely basis; (iii) the Corporation shall have no knowledge of any fact that
would cause both of the following (1) a registration statement not to be
effective and available for the issuance of the Conversion Shares; and (2)
Section 3(a)(9) under the Securities Act of 1933, as amended, not to be
available for the issuance of the Conversion Shares, or Securities Act Rule 144
not to be available for the resale of all the Conversion Shares underlying the
Series A Preferred Stock; (iv) a minimum of $1 million in aggregate trading
volume has traded on the Trading Market during the 20 Trading Dates prior to the
date of determination; and (v) the Corporation otherwise shall have been in
compliance with and shall not have breached any provision, covenant,
representation or warranty of any Transaction Document.
g.“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.


h.“Make-Whole Amount” means, in the event shares of Series A Preferred Stock are
redeemed or converted prior to the fourth anniversary of their respective
Issuance Date, the Dividends that Holder would have received in respect of such
shares through the fourth anniversary of the Issuance Date; in each case less
any Dividends previously paid to Holder and calculated using the Dividend Rate
in effect on the date of such redemption or conversion, as the case may be. For
the avoidance of doubt, if shares of Series A Preferred Stock are redeemed or
converted after the fourth anniversary of the respective Issuance Date, no
Make-Whole Amount shall be owing or payable with respect to such shares.






--------------------------------------------------------------------------------




i.“Maximum Rate” means 12.5% per annum.


j.“Measuring Metric” means the Closing Price of the Common Stock on any Trading
Day following the Issuance Date of the Series A Preferred Stock.


k. “Original Issue Price” means $8.00 per share of Series A Preferred Stock.


l.“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(i) scheduled to trade for less than 5 hours, or (ii) suspended from trading.


m.“Trading Market” means the OTC Markets, NASDAQ Stock Market, NYSE Amex, or New
York Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.


n.“Triggering Level” means $0.80 per share of Common Stock


o.“VWAP” means, for any Trading Day, the volume-weighted average price,
calculated by dividing the aggregate value of Common Stock traded on the Trading
Market during regular hours (price per share multiplied by number of shares
traded) by the total volume (number of shares) of Common Stock traded on the
Trading Market for such Trading Day.


7.Limitations. (a) At no time may the Corporation or Holder deliver a Conversion
Notice if the number of Conversion Shares to be received pursuant to such
Conversion Notice, aggregated with all other shares of Common Stock that may be
issued upon conversion of the Preferred Stock, and (b) the Corporation may not
issue additional shares of Common Stock pursuant to Section I.C.1 above, in each
case, individually or in the aggregate, if such issuances would result in the
issuance of more than 19.999% of the amount of Common Stock of the Corporation
outstanding as determined in accordance with Section 13(d) of the Exchange Act,
unless (i) the Corporation's stockholders shall have approved the issuance of
shares of Common Stock in excess of 20% of the amount of Common Stock of the
Corporation issued and outstanding on the Issuance Date, (ii) Nasdaq has
provided a waiver of Listing Rule 5635(d), or (iii) the Corporation is no longer
listed on the Nasdaq Stock Market.


H.Register. The Corporation will keep at its principal office, or at the offices
of the transfer agent, a register of the Series A Preferred Stock. Upon the
surrender of any certificate representing Series A Preferred Stock at such
place, the Corporation, at the request of the record Holder of such certificate,
will execute and deliver (at the Corporation's expense) a new certificate or
certificates in exchange therefor representing in the aggregate the number of
shares represented by the surrendered certificate. Each such new certificate
will be registered in such name and will represent such number of shares as is
requested by the Holder of the surrendered certificate and will be substantially
identical in form to the surrendered certificate.


VII.
Miscellaneous.



A.Notices. Any and all notices to the Corporation will be addressed to the
Corporation's Chief Executive Officer at the Corporation's principal place of
business on file with the Secretary of State of the State of Delaware. Any and
all notices or other communications or deliveries to be provided by the
Corporation to any Holder hereunder will be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile telephone




--------------------------------------------------------------------------------




number or address of such Holder appearing on the books of the Corporation, or
if no such facsimile telephone number or address appears, at the principal place
of business of the Holder. Any notice or other communication or deliveries
hereunder will be deemed given and effective on the earliest of (1) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section II.A prior to 5:30 p.m.
Eastern time, (2) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this section later than 5:30 p.m. but prior to 11:59 p.m. Eastern
time on such date, (3) the second business day following the date of mailing, if
sent by nationally recognized overnight courier service, or (4) upon actual
receipt by the party to whom such notice is required to be given.


B.Lost or Mutilated Preferred Stock Certificate. Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder will be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series A Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own agreement will be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation will, at its expense, execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares of such class represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.


C.Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and will not be deemed to
limit or affect any of the provisions hereof.


RESOLVED, FURTHER, that the chairman, chief executive officer, chief financial
officer, president or any vice-president, and the secretary or any assistant
secretary, of the Corporation be and they hereby are authorized and directed to
prepare and file a Designation of Preferences, Rights and Limitations of Series
A Preferred Stock in accordance with the foregoing resolution and the provisions
of Delaware law.
[Signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Certificate this 17th day
of June, 2013.
ASCENT SOLAR TECHNOLOGIES, INC.


Signed: _____________________________        
Name:    Gary Gatchell
Title:    Chief Financial Officer and Secretary








--------------------------------------------------------------------------------






Exhibit 3
Form of Transfer Agent Instructions
[Letterhead of ASTI]
June __, 2013
Re: Ascent Solar Technologies, Inc.
Ladies and Gentlemen:
In accordance with the Securities Purchase Agreement (“Agreement”), dated
June 17, 2013, by and between Ascent Solar Technologies, Inc., a Delaware
corporation (“Company”), and Seng Wei Seow (“Purchaser”), pursuant to which
Company may issue and deliver shares (“Shares”) of Company's common stock, par
value $0.0001 per share (“Common Stock”) upon conversion of shares of Series A
Preferred Stock, this will serve as our irrevocable authorization and direction
to you (provided that you are the transfer agent of Company at such time), in
the event the Company or the Purchaser issues a Conversion Notice to issue the
Shares. Capitalized terms used herein without definition will have the
respective meanings ascribed to them in the Agreement.
Upon your receipt of a copy of the Notice executed by the Company, you will use
your best efforts to, within one (1) Trading Day following the date of receipt
of the Conversion Notice, (a) issue and surrender to a common carrier for
overnight delivery to the address as specified in the notice of exercise a
certificate, registered in the name of the Purchaser or its designee, for the
number of Shares to which the Purchaser is entitled upon conversion of as set
forth in the notice, or (b) provided you are participating in The Depository
Trust Company (DTC) Fast Automated Securities Transfer (FAST) Program, upon the
request of the Purchaser, credit such aggregate number of Shares to which the
Purchaser is entitled to the Purchaser's or its designee's balance account with
DTC through its Deposit Withdrawal At Custodian (DWAC) system provided the
Purchaser causes its bank or broker to initiate the DWAC transaction.
Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will otherwise be freely transferable on the
books and records of Company. If the Shares are certificated, the certificates
will not bear any legend restricting transfer of the shares represented thereby.
Company hereby confirms that no instructions other than as contemplated herein
will be given to you by Company with respect to the Shares. Company hereby
agrees that it will not replace you as Company's transfer agent, until such time
as Company provides written notice to you and Purchaser that a suitable
replacement has agreed to serve as transfer agent and to be bound by the terms
and conditions of this letter agreement regarding Irrevocable Transfer Agent
Instructions (this “Agreement”).
Company and you hereby acknowledge and confirm that complying with the terms of
this Agreement does not and will not prohibit you from satisfying any and all
fiduciary responsibilities and duties you may owe to Company.
Company must keep its bill current with you - if Company is not current and is
on suspension, the Purchaser will have the right to pay Company's outstanding
bill, in order for you to act upon this Agreement. If the outstanding bill is
not paid by Company or the Purchaser, you have no further obligation under this
Agreement.




--------------------------------------------------------------------------------




The above instructions cannot be revoked, cancelled or modified without prior
written approval of Purchaser.
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.
ASCENT SOLAR TECHNOLOGIES, INC.


By:    ____________________________________    
Name:    Gary Gatchell
Title:    Chief Financial Officer and Secretary








--------------------------------------------------------------------------------






Exhibit 4
Form of Officer's Closing Certificate
ASCENT SOLAR TECHNOLOGIES, INC.
June ___, 2013
The undersigned hereby certifies that:
The undersigned is the duly appointed Chief Financial Officer of Ascent Solar
Technologies, Inc., a Delaware corporation (“Company”).
This Officer's Closing Certificate (“Certificate”) is being delivered to Seng
Wei Seow (“Purchaser”), by Company, to fulfill the requirement under the
Securities Purchase Agreement, dated as of June 17, 2013, between Purchaser and
Company (“Agreement”). Terms used and not defined in this Certificate have the
meanings set forth in the Agreement.
The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date, in which case such representations and warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Purchaser or any Affiliate of Purchaser.
Company is not, and will not be as a result of the applicable Closing, in
default of the Agreement, any other agreement with Purchaser or any Affiliate of
Purchaser.
All of the conditions to the Closing required to be satisfied by Company prior
to such Closing have been satisfied in their entirety.
IN WITNESS WHEREOF, the undersigned has executed this Officer's Closing
Certificate as of the date set forth above.
Signed: ______________________________        
Name:    Gary Gatchell
Title:    Chief Financial Officer and Secretary












--------------------------------------------------------------------------------






Exhibit 5
Form of Secretary's Certificate
June ___, 2013
The undersigned hereby certifies that:
The undersigned is the duly appointed Secretary of Ascent Solar Technologies,
Inc., a Delaware corporation (the “Company”).
This Secretary's Certificate (“Certificate”) is being delivered to Seng Wei Seow
(“Purchaser”), by Company, to fulfill the requirement under the Securities
Purchase Agreement, dated as of June 17, 2013, between Purchaser and Company
(“Agreement”). Terms used and not defined in this Certificate have the meanings
set forth in the Agreement.
Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Effective Date.
Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Effective Date.
Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby. Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.
IN WITNESS WHEREOF, the undersigned has executed this Secretary's Certificate as
of the date set forth above.
Signed: _____________________________        
Name:    Gary Gatchell
Title:    Secretary








--------------------------------------------------------------------------------






Exhibit 6
Form of Warrant
[See attached.]


















































--------------------------------------------------------------------------------






THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.


ASCENT SOLAR TECHNOLOGIES, INC.
WARRANT TO PURCHASE COMMON STOCK
Warrant No.:
Date of Issuance: June __, 2013 (“Issuance Date”)
Ascent Solar Technologies, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seng Wei Seow, the registered holder hereof or
its permitted assigns (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company, at the Exercise Price (as defined
below) then in effect, upon exercise of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the
Issuance Date but not after 11:59 p.m., New York time, on the Expiration Date
(as defined below), [______] (subject to adjustment as provided herein) fully
paid and non-assessable shares of Common Stock (as defined below) (the “Warrant
Shares”). Except as otherwise defined herein, capitalized terms in this Warrant
shall have the meanings set forth in Section 13. This Warrant is issued pursuant
to that certain Securities Purchase Agreement, dated as of June 17, 2013, by and
between the Company and the Holder (the “Securities Purchase Agreement”).
1.
EXERCISE OF WARRANT.



(a)Mechanics of Exercise. Subject to the terms and conditions hereof (including,
without limitation, the limitations set forth in Section 1(c)), this Warrant may
be exercised by the Holder on any day on or after the Issuance Date in whole or
in part, by delivery (whether via facsimile or otherwise) of a written notice,
in the form attached hereto as Exhibit A (the “Exercise Notice”), of the
Holder's election to exercise this Warrant along with payment to the Company of
an amount equal to the Exercise Price in effect on the date of such exercise
multiplied by the number of Warrant Shares as to which this Warrant was so
exercised (in respect of such specific exercise, the “Aggregate Exercise Price”)
in cash or via wire transfer of immediately available funds. The Holder shall
not be required to deliver the original of this Warrant in order to effect an
exercise hereunder. Execution and delivery of an Exercise Notice with respect to
less than all of the Warrant Shares shall have the same effect as cancellation
of the original of this Warrant certificate and issuance of a new Warrant
certificate evidencing the right to purchase the remaining number of Warrant
Shares. Execution and delivery of an Exercise Notice for all of the
then-remaining Warrant Shares shall have the same effect as cancellation of the
original of this Warrant certificate after delivery of the Warrant Shares in
accordance with the terms hereof. On or before the first (1st) Trading Day
following the date on which the Company has received an Exercise Notice and the
Aggregate Exercise Price, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of such Exercise Notice, in the form
attached hereto as Exhibit B, and the Aggregate Exercise




--------------------------------------------------------------------------------




Price to the Holder and the Company's transfer agent (the “Transfer Agent”). On
or before the third (3rd) Trading Day following the date on which the Company
has received such Exercise Notice and the Aggregate Exercise Price, the Company
shall (X) provided that the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program (which the
Company shall cause the Transfer Agent to do at Holder's request), upon the
request of the Holder, credit such aggregate number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise to the Holder's or its
designee's balance account with DTC through its Deposit/ Withdrawal at Custodian
system, or (Y) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver to the Holder or, at
the Holder's instruction pursuant to the Exercise Notice, the Holder's agent or
designee, in each case, sent by reputable overnight courier to the address as
specified in the applicable Exercise Notice, a certificate, registered in the
Company's share register in the name of the Holder or its designee (as indicated
in the applicable Exercise Notice), for the number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise. Upon delivery of an
Exercise Notice and the Aggregate Exercise Price, the Holder shall be deemed for
all corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder's DTC account or the date of
delivery of the certificates evidencing such Warrant Shares (as the case may
be). If this Warrant is submitted in connection with any exercise pursuant to
this Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then, at the request of the Holder and upon surrender
hereof by the Holder at the principal office of the Company, the Company shall
as soon as practicable after any exercise and at its own expense, issue and
deliver to the Holder (or its designee) a new Warrant (in accordance with
Section 6(d)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised. No
fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number. The Company shall pay any and all taxes
and fees which may be payable with respect to the issuance and delivery of
Warrant Shares upon exercise of this Warrant.


(b)Exercise Price. For purposes of this Warrant, “Exercise Price” means $0.90
subject to adjustment as provided herein.


(c)Limitations on Exercises. Notwithstanding any other provision, at no time may
Holder deliver an Exercise Notice if the number of shares of Common Stock to be
received pursuant to such Exercise Notice, aggregated with all other shares of
Common Stock that may be issued upon conversion of the Preferred Stock issued
pursuant to the Securities Purchase Agreement, would result in the issuance of
more than 19.999% of the amount of Common Stock of the Company issued and
outstanding on the Issuance Date, unless (i) the Company's stockholders shall
have approved the issuance of shares of Common Stock in excess of 20% of the
amount of Common Stock of the Company issued and outstanding on the Issuance
Date, (ii) Nasdaq has provided a waiver of Listing Rule 5635(d), or (iii) the
Company is no longer listed on the Nasdaq Stock Market


(d)Activity Restrictions. For so long as Holder or any of its Affiliates holds
any Warrants or any Warrant Shares, neither Holder nor any Affiliate will: (i)
vote any shares of Common Stock beneficially owned by it, solicit any proxies,
or seek to advise or influence any Person with respect to any voting securities
of the Company; (ii) engage or participate in any actions, plans or proposals
which relate to or would result in (aa) acquiring additional securities of the
Company, alone or together with any other Person, which would result in Holder
or its Affiliates beneficially owning (within the meaning of Section 13(d) under
the 1934 Act) more than 19.99% of the Common Stock, (bb) an extraordinary
corporate




--------------------------------------------------------------------------------




transaction, such as a merger, reorganization or liquidation, involving Company
or any of its Subsidiaries, (cc) a sale or transfer of a material amount of
assets of the Company or any of its Subsidiaries, (dd) any change in the present
board of directors or management of the Company, including any plans or
proposals to change the number or term of directors or to fill any existing
vacancies on the board, (ee) any material change in the present capitalization
or dividend policy of the Company, (ff) any other material change in the
Company's business or corporate structure, including but not limited to, if the
Company is a registered closed-end investment company, any plans or proposals to
make any changes in its investment policy for which a vote is required by
Section 13 of the Investment Company Act of 1940, (gg) changes in the Company's
charter, bylaws or instruments corresponding thereto or other actions which may
impede the acquisition of control of the Company by any Person, (hh) causing a
class of securities of the Company to be delisted from a national securities
exchange or to cease to be authorized to be quoted in an inter-dealer quotation
system of a registered national securities association, (ii) a class of equity
securities of the Company becoming eligible for termination of registration
pursuant to Section 12(g)(4) of the Act, or (jj) any action, intention, plan or
arrangement similar to any of those enumerated above; or (iii) request the
Company or its directors, officers, employees, agents or representatives to
amend or waive any provision of this paragraph.


2.ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and number of Warrant Shares issuable upon exercise of this Warrant are subject
to adjustment from time to time as set forth in this Section 2.


(a)Stock Dividends and Splits. If the Company, at any time on or after the date
of the Securities Purchase Agreement, (i) pays a stock dividend on one or more
classes of its then outstanding shares of Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its then outstanding shares of Common Stock
into a larger number of shares or (iii) combines (by combination, reverse stock
split or otherwise) one or more classes of its then outstanding shares of Common
Stock into a smaller number of shares, then in each such case the Exercise Price
shall be proportionately adjusted. Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this paragraph occurs
during the period that an Exercise Price is calculated hereunder, then the
calculation of such Exercise Price shall be adjusted appropriately to reflect
such event.


(b)Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to paragraph (a) of this Section 2, the number of Warrant Shares
that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the adjusted number of Warrant Shares shall be the
same as the aggregate Exercise Price in effect immediately prior to such
adjustment (without regard to any limitations on exercise contained herein).


(c)Calculations. All calculations under this Section 2 shall be made by rounding
to the nearest 1/10000th of cent and the nearest 1/100th of a share, as
applicable. The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Stock.


3.EXTRAORDINARY TRANSACTIONS. If, (i) the Company effects any merger or
consolidation of the Company with or into another Person, (ii) the Company
effects any sale of all or substantially all of




--------------------------------------------------------------------------------




its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer by the Company is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (iv) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, an “Extraordinary Transaction”), then this Warrant will
become the right thereafter to receive, upon exercise, the same amount and kind
of securities, cash or property as the Holder would have been entitled to
receive upon the occurrence of such Extraordinary Transaction if it had been,
immediately prior to such Extraordinary Transaction, the holder of the number of
Warrant Shares then issuable upon exercise in full of the relevant Warrant (the
“Alternate Consideration”) in lieu of Common Stock. The aggregate Exercise Price
for each Warrant will not be affected by any such Extraordinary Transaction, but
the Company shall apportion such aggregate Exercise Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in an
Extraordinary Transaction, then the Holder, to the extent practicable, shall be
given the same choice as to the Alternate Consideration it receives upon any
exercise of its Warrant following such Extraordinary Transaction. In addition,
at the request of the Holder, upon surrender of this Warrant, any successor to
the Company or surviving entity in such Extraordinary Transaction shall issue to
such Holder a new warrant consistent with the foregoing provisions and
evidencing the Holder's right to purchase the Alternate Consideration for the
aggregate Exercise Price upon exercise thereof. Each warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Extraordinary Transaction. For purposes of the foregoing, (1)
“Successor Entity” means the Person (as defined below) (or, if so elected by the
Holder, the Parent Entity (as defined below)) formed by, resulting from or
surviving any Extraordinary Transaction or the Person (or, if so elected by the
Holder, the Parent Entity) with which such Extraordinary Transaction shall have
been entered into, (2) “Eligible Market” means the NYSE Amex, The NASDAQ Capital
Market, The NASDAQ Global Market, The NASDAQ Global Select Market, the New York
Stock Exchange or the OTC Bulletin Board (or any successors to any of the
foregoing), and (3) “Parent Entity” of a Person means an entity that, directly
or indirectly, controls the applicable Person and whose common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Extraordinary Transaction.


4.NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (a) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (b) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon the exercise of this Warrant (or such
other securities, cash, assets or other property then deliverable on exercise of
this Warrant), and (c) shall, so long as any of the Warrants are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued shares of Common Stock, solely for the purpose of effecting the
exercise of the Warrants, the maximum number of shares of Common Stock as shall
from time to time be necessary to effect the exercise of the Warrants then
outstanding (without regard to any limitations on exercise).






--------------------------------------------------------------------------------




5.WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in its capacity as a holder of this Warrant,
shall not be entitled to vote or receive dividends or be deemed the holder of
share capital of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, solely in its capacity as
the Holder of this Warrant, any of the rights of a stockholder of the Company or
any right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant Shares which it is then entitled to receive upon the due exercise of
this Warrant. In addition, nothing contained in this Warrant shall be construed
as imposing any liabilities on the Holder to purchase any securities (upon
exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company.


6.REISSUANCE OF WARRANTS.


(a)Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 6(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 6(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred. Prior to transferring this Warrant, the Holder shall inform the
transferee of the total number of Warrant Shares then underlying this Warrant.


(b)Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Warrant, the Company shall
execute and deliver to the Holder a new Warrant (in accordance with Section
6(d)) representing the right to purchase the Warrant Shares then underlying this
Warrant.


(c)Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 6(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, no warrants for fractional shares of
Common Stock shall be given.


(d)Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 6(a)
or Section 6(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.






--------------------------------------------------------------------------------




7.NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with the
Securities Purchase Agreement. The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Warrant, including in
reasonable detail a description of such action and the reason therefor. Without
limiting the generality of the foregoing, the Company will give written notice
to the Holder as soon as practicable upon each adjustment of the Exercise Price
and the number of Warrant Shares, setting forth in reasonable detail, and
certifying, the calculation of such adjustment(s). If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock (other than a dividend payable solely in shares of
Common Stock) or (ii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then the Company shall deliver to each
Holder a notice describing the material terms and conditions of such dividend,
distribution or transaction. Notwithstanding anything to the contrary in this
Section 7, the failure to deliver any notice under this Section 7 or any defect
therein shall not affect the validity of the corporate action required to be
described in such notice. Until the exercise of its, his or her Warrant or any
portion of such Warrant, a Holder shall not have nor exercise any rights by
virtue of ownership of a Warrant as a shareholder of the Company (including
without limitation the right to notification of shareholder meetings or the
right to receive any notice or other communication concerning the business and
affairs of the Company other than as provided in this Section 7.


8.AMENDMENT AND WAIVER. This warrant may be amended only by the written consent
of Holder and the Company. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.


9.SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).


10.GOVERNING LAW. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Securities Purchase Agreement.


11.CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant. Terms
used in this Warrant but defined in the other Transaction Documents shall have
the meanings ascribed to such terms on the Closing Date (as defined in the
Securities Purchase Agreement) in such other Transaction Documents unless
otherwise consented to in writing by the Holder.


12.TRANSFER. Subject to compliance with the terms and conditions of this Section
12 and any other agreements to which the Holder is a party, this Warrant is
transferable, in whole or in part, without charge to the Holder (except for
transfer taxes), upon surrender of this Warrant properly endorsed or




--------------------------------------------------------------------------------




accompanied by written instructions of transfer. With respect to any offer, sale
or other disposition of this Warrant, the Holder agrees to give written notice
to the Company prior thereto, describing briefly the manner thereof, together
with a written opinion of the Holder's counsel, or other evidence, if requested
by the Company, to the effect that such offer, sale or other disposition may be
effected without registration or qualification (under the Act as then in effect
or any federal or state securities law then in effect) of this Warrant and
indicating whether or not under the Act certificates for this Warrant to be sold
or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with such law.
Upon receiving such written notice and reasonably satisfactory opinion or other
evidence, if so requested, the Company, as promptly as practicable, shall notify
the Holder that the Holder may sell or otherwise dispose of this Warrant, all in
accordance with the terms of the notice delivered to the Company. If a
determination has been made pursuant to this Section 12 that the opinion of
counsel for the Holder or other evidence is not reasonably satisfactory to the
Company, the Company shall so notify the Holder promptly with details thereof
after such determination has been made. Each certificate representing this
Warrant transferred in accordance with this Section 12 shall bear a legend as to
the applicable restrictions on transferability in order to ensure compliance
with such laws, unless in the aforesaid opinion of counsel for the Holder, such
legend is not required in order to ensure compliance with such laws. The Company
may issue stop transfer instructions to its transfer agent in connection with
such restrictions.


13.CERTAIN DEFINITIONS. Defined terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Securities Purchase
Agreement. For purposes of this Warrant, the following terms shall have the
following meanings:


(a)“Common Stock” means (i) the Company's shares of common stock, $0.0001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.


(b)“Eligible Market” means the New York Stock Exchange, the Nasdaq Global Select
Market, the NYSE MKT or the Nasdaq Capital Market.


(c)“Expiration Date” means the date that is the third (3rd) anniversary of the
Issuance Date or, if such date falls on a day other than a Trading Day or on
which trading does not take place on the Eligible Market (a “Holiday”), the next
date that is not a Holiday.


(d)“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.


(e)“Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on a Eligible Market, or, if a Eligible Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) or (y) with respect to all determinations
other than price determinations relating to the Common Stock, any day on which
The New York Stock Exchange (or any successor thereto) is open for trading of
securities.




--------------------------------------------------------------------------------




[Signature page follows]






IN WITNESS WHEREOF, the Company and Holder have caused this Warrant to Purchase
Common Stock to be duly executed as of the Issuance Date set out above.


Company:
ASCENT SOLAR TECHNOLOGIES, INC.


By:    ___________________________________
Name:    Gary Gatchell
Title:    Chief Financial Officer and Secretary


IN WITNESS WHEREOF, the Company and Holder have caused this Warrant to Purchase
Common Stock to be duly executed as of the Issuance Date set out above.


Holder:
________________________________________________    
SEOW Seng Wei


























--------------------------------------------------------------------------------




EXHIBIT A
EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
ASCENT SOLAR TECHNOLOGIES, INC.
The undersigned holder hereby exercises the right to purchase of the shares of
Common Stock (“Warrant Shares”) of Ascent Solar Technologies, Inc., a Delaware
corporation (the “Company”), evidenced by Warrant to Purchase Common Stock No.
(the “Warrant”). Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant.
1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as with respect to _________ Warrant Shares;
2. Payment of Exercise Price. The Holder shall pay the Aggregate Exercise Price
in the sum of $[___] to the Company in accordance with the terms of the Warrant.
3. Delivery of Warrant Shares. The Company shall deliver to Holder, or its
designee or agent as specified below, shares of Common Stock in respect of the
exercise contemplated hereby. Delivery shall be made to Holder, or for its
benefit, to the following address:
_________________________
_________________________
_________________________
_________________________    
    
    
Date:
__________________________    
Name of Registered Holder


By:___________________    
Name:
Title:


Account Number:    ________________________________
(if electronic book entry transfer)
Transaction Code Number:____________________    
(if electronic book entry transfer)






--------------------------------------------------------------------------------




EXHIBIT B


ACKNOWLEDGMENT
The Company hereby acknowledges this Exercise Notice and hereby directs to issue
the above indicated number of shares of Common Stock in accordance with the
Transfer Agent Instructions dated _________, 20___.
ASCENT SOLAR TECHNOLOGIES, INC.


By:__________________________    
Name:    
Title:    








